Citation Nr: 1203303	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-39 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from December 1963 to December 1965, including service in the Republic of Vietnam from June 1965 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in September 2011.  In September 2011, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In November 2011, the Board received the Appellant's Brief in Response to the Medical Expert Opinion in which he provided further argument in support of his appeal.  The Veteran did not indicate, however, that he had any further evidence to present, and accordingly, the Board will proceed with the consideration of his case. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during active military service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2004 prior to the initial rating decision.  A letter sent in March 2008 provided notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that notice regarding establishing a disability rating or effective date was sent after the initial adjudication of this claim, the claim was readjudicated following the subsequent notification letter by the December 2009 Statement of the Case (SOC) and a February 2011 Supplemental Statement of the Case (SSOC).  This "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA and private treatment records.  The Veteran was also afforded a VA examination.  He has not indicated there are any additional records that VA should seek to obtain on his behalf and he also has declined a hearing.  As such, he will not be prejudiced by a decision on the merits.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards used during the Veteran's period of service have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

The Veteran contends that his hearing was damaged as a result of his military service.  Service treatment records include the report of an October 1963 pre-induction physical examination.  The audiometric test revealed puretone thresholds at 500, 1000, 2000, and, 4000 Hertz were 10 (25), 10 (20), 10 (20), and 20 (25) decibels respectively in the right ear, and 10 (25), 10 (20), 10 (20), and 10 (15 ) decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hz were not tested.  The service treatment records show no complaint or treatment for organic ear disorders or ear trauma.  

O a December 1965 audiogram performed at separation puretone thresholds at 500, 1000, 2000, and, 4000 Hertz were 0 (15), 0 (10), 0 (10), and 0 (5) decibels respectively in the right ear, and 0 (15), 0 (10), 0 (10), and 0 (5 ) decibels respectively in the left ear.  Puretone thresholds at 3000 and 6000 Hz were not tested.  These results do not reflect a hearing loss disability as contemplated by the rating schedule.  See 38 C.F.R. § 3.385 (2010).  On the corresponding Report of Medical History, the Veteran specifically denied having any ear trouble.

The Veteran's Enlistment Qualification Record (DA Form 20) shows that he was stationed in the Republic of Vietnam from June 23, 1965, to November 28, 1965.  According to his DD-214 Form, the Veteran's military occupational specialty was light truck driver.  There is no evidence of record to show that the Veteran engaged in combat, but in each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such as Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board has previously conceded that noise exposure is consistent with the Veteran's service. 

The Veteran's post-service treatment records do not reveal any complaint, diagnosis, or treatment for hearing loss.  

At a November 2009 VA Compensation and Pension (C&P) examination, the Veteran stated that his hearing in his left ear was "completely gone" when he returned from the Republic of Vietnam and that he has had hearing loss since service.  He denied use of any hearing aids and could not recall whether he had sought medical treatment for his hearing loss.  On review of the claims file, the examiner noted that the Veteran had normal hearing upon examination at entrance into military service and upon examination at separation from military service.  

The authorized audiological evaluation revealed pure tone thresholds, in decibels, were 20 20 45 55 70 at 500 through 4000 Hz in the right ear and 25 30 55 60 85 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 68 percent in the left ear.  The diagnosis was normal hearing sensitivity through 1500 Hz, sloping to a mild to severe sensorineural hearing loss from 2000 to 8000 Hz in the right ear and normal hearing sensitivity through 500 Hz, sloping to a mild to severe sensorineural hearing loss from 1000 to 8000 Hz in the left ear.  The examiner opined that it was less likely as not that the Veteran's current hearing loss was related to his military acoustic trauma in service.  The rationale was that the Veteran's hearing was within normal limits at both entrance and separation from service and an Institute of Medicine report on noise exposure in the military indicates that noise-induced hearing loss occurs immediately and does not have a delayed onset of weeks, months or years after the exposure event(s).

In May 2010, following the VA examination, the Veteran's representative submitted an excerpt from the same Institute of Medicine report cited by the VA examiner.  The Veteran, through his representative, argued that the Institute did not arbitrarily dismiss the notion of delayed manifestation of hearing loss (and tinnitus) due to noise exposure.  

In June 2010, the Board remanded the Veteran's claim and requested that the examiner who conducted the November 2009 VA examination prepare an addendum to his report.  The Board instructed that the examiner should acknowledge and discuss the Veteran' report of onset and continuity of hearing loss since service, as well as the absence of any treatment for the condition for many years after service, and state whether it is at least as likely as not that his hearing loss is related to or had its onset in service.

In July 2010 the VA examiner provided an addendum to his prior examination report.  He stated that he could "only speculate that treatment was not sought because the condition was not present at the time that the [V]eteran separated from military service."  The examiner reaffirmed his initial opinion that based upon an Institute of Medicine report regarding delayed onset of hearing loss after noise exposure and the Veteran's normal hearing sensitivity at separation from service, it was less likely than not that the Veteran's current hearing loss was caused by the Veteran's acoustic trauma in service.  

In July 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) as to whether it is at least as likely as not that any current hearing loss disability had its onset in service or is causally related to military service, to include loud noise exposure experienced therein.  The requested opinion was received in September 2011.   

After reviewing the claims file, the specialist determined that the Veteran's hearing loss was unlikely related to military service.  The specialist explained that noise-induced hearing loss typically occurs at the time of noise exposure.  He noted that there may be some cases of progressive hearing loss after the initial noise exposure, but there should still already be some immediate hearing loss.  He also stated that given the fact that the Veteran's hearing during his December 1965 hearing examination was normal, it was unlikely that the hearing loss documented in December 2009 is the result of progressive hearing loss after noise exposure.  The specialist opined further that it is much more likely that the Veteran is suffering from age-related hearing loss and the December 2009 audiogram is actually quite typical of someone with presbycusis.  The specialist further indicated that he agreed with the July 2010 VA examiner's addendum that it can only be speculated that the Veteran did not seek treatment because he did not have hearing loss at the time of separation from service.  He noted that many patients with hearing loss can go for long periods of time without seeking treatment.  The fact is, however, that the Veteran did not have hearing loss on examination in December 1956 and therefore is unlikely to have suffered his present hearing loss as a result of noise exposure during military service.

Based on the evidence, the Board concludes that service connection is not warranted.  The November 2009 VA audio consult results reflect a bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  Thus, a current disability is established.  The Board has considered the Veteran's testimony concerning in-service noise exposure and his documented duty assignment.  In giving due consideration to the circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  The Veteran has also reported the onset of hearing loss in service and is certainly competent to testify to such; however, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Thus, to the extent that the Veteran advances that he had a complete loss of left ear hearing ability in service with continued bilateral hearing loss since separation- to establish both continuity of symptomatology and a nexus between his current hearing loss and active duty- the Board notes that he specifically denied having any ear trouble at his December 1965 separation examination.  The Board therefore finds that the Veteran's statement denying any ear trouble, made in the context of the contemporaneous evaluation in 1965, is more probative than his statements made for compensation purposes years later.  

Still, the absence of documented hearing loss while in service is not fatal to the claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Here, the only evidence of a nexus between the current hearing loss and military service submitted by the Veteran, is his own lay contention and a September 2005 Institute of Medicine report.  While the Veteran may be competent to report symptoms of decreased hearing acuity during or after his military service, the Board finds that his lay contention regarding the etiology of the current bilateral hearing loss is outweighed by the specialist's opinion that the current hearing loss is unlikely to be a result of military service.  

The Board finds that the September 2011 medical specialist's opinion is sufficiently adequate on the matter at hand and is probative evidence against a nexus, as it was based on a review of the evidence in the claims folder, which included the prior VA examination report and opinions, and a review of the Veteran's reported in-service and post-service history.  This opinion was also supported by a clear rationale based on the evidence, or lack thereof, in the service treatment records, as well as the Veteran's history as reported at the earlier VA examination and the clinical findings noted at that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met and an additional examination to obtain another medical nexus opinion is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required); 38 C.F.R. § 3.159 (c)(4).  

The fact that the specialist's opinion was based, in part, on the fact that hearing acuity was clinically normal when the Veteran left service does not render the opinion inadequate because the specialist, as noted above, (1) took into account the Veteran's lay statements, (2) reviewed the available in-service and post-service medical records, (3) evaluated the November 2009 audiogram results, and also (4) provided an alternate theory for the etiology of the hearing loss based on the available clinical evidence (i.e. that the current audiogram is indicative of an individual presenting with presbycusis).  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Finally, the Board has reviewed the September 2005 Institute of Medicine's report on the subject of military noise exposure and hearing loss proffered on behalf of the Veteran.  This report represents findings of the Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present, Medical Follow-up Agency (hereinafter, the Committee) on the presence of hazardous noise in military settings; levels of noise exposure necessary to cause hearing loss or tinnitus; risk factors for noise-induced hearing loss and tinnitus; the timing of the effects of noise exposure on hearing; and the adequacy of military hearing conservation programs and audiometric testing.

The Veteran, through his representative in a May 2010 post-remand written argument, maintained that the Committee did not arbitrarily dismiss the notion of delayed manifestations of hearing loss due to noise exposure.  This is indeed correct; however, none of literature refers to the Veteran himself, nor is specific to the particular circumstances and events described by him with respect to his claimed noise exposure in service.  Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  

Further, and more importantly, the overall findings of the report provide evidence unfavorable to this claim.  The report reflects that the Committee found that there was little evidence available addressing the effects of noise exposure at younger ages and the delayed onset of noise-induced hearing loss later in life.  See, Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present, Medical Follow-up Agency, Noise and Military Service: Implications for Hearing Loss and Tinnitus 203 (Larry E. Humes, et al., eds., National Academies Press 2005), available at http://www.nap.edu/catalog.php?record_id=11443#orgs.  The Committee further indicated that their understanding of the mechanisms and processes involved in the recovery from noise exposure suggest that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  Id.  Clearly, these statements do not support finding that there is a relationship between the Veteran's current hearing loss and his military noise exposure over 30 years prior.  

Finally, the report indicates it is possible that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure; and that if documentation of the existence of hearing loss or tinnitus at discharge from the military is missing, it is nearly impossible to determine whether hearing loss or tinnitus detected by audiometric testing later in life is the result of noise exposure during prior military service.  Id.  However, in this case the Veteran has in fact reported awareness of decreased hearing both during service and shortly thereafter.  His hearing acuity was also documented prior to entrance and at separation from service.  Thus, any reliance on these statements is misplaced as the Veteran's particular circumstances of service are clearly distinguishable.  There is no other medical evidence of record, specific to the Veteran's case, which links the Veteran's current bilateral hearing loss to his period of military service.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  Accordingly, service connection for hearing loss is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


